       Case 1:20-cv-00913-JPW Document 15 Filed 06/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CRISTIAN A. SERRANO-RAMIREZ, :                 Civil No. 1:20-CV-00913
                                      :
           Petitioner,                :
                                      :
           v.                         :
                                      :
CLAIR DOLL,                           :
Warden of York County Prison, et al., :
                                      :
           Respondents.               :        Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 17th day of June, 2020, For the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Petitioner’s petition for writ of habeas corpus (Doc. 1) is DENIED without

     prejudice to his right to file another petition should his detention under 8

     U.S.C. § 1225(b) become arbitrary or unreasonable. The denial is also

     without prejudice to Petitioner filing another petition if his individual

     circumstances change with respect to the COVID-19 pandemic.

  2. Petitioner’s motion for a temporary restraining order (Doc. 2) DENIED AS

     MOOT.

  3. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
